                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALFRED E. OWENS, JR.,

            Petitioner,                              Case No. 15-cv-12677
                                                     Hon. Matthew F. Leitman
v.

SHERMAN CAMPBELL,

          Respondent.
__________________________________________________________________/

 ORDER DIRECTING PETITIONER TO FILE SUPPLEMENTAL BRIEF

      In this action, state prisoner Alfred E. Owens, Jr. seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.) On March 20, 2019, the Court

held an evidentiary hearing to inquire into (1) the timeliness of Owens’ habeas

petition and (2) whether Owens was actually innocent of the crimes that underlie the

petition. (See Order, ECF No. 15; Tr. of Evid. Hearing, ECF No. 19.) After the

evidentiary hearing, and after Owens filed his final post-hearing brief, Respondent

supplemented the record with transcripts from a 2000 trial in case number 97-

156004-FC in the Oakland County Circuit Court. (See ECF Nos. 28, 29.)

Respondent then made several arguments based on the transcripts as to why Owens

was not entitled to habeas relief. (See id.) Owens has not yet had an opportunity to

address the newly-filed transcripts or any of the arguments that Respondent made



                                          1
based on the transcripts. The Court believes that he should have the opportunity to

do so.

         Accordingly, by no later than January 24, 2020, Owens shall file a

supplemental brief that addresses both the transcripts that Respondent filed from the

2000 trial and the arguments Respondent made based on those transcripts. Among

other things, Owens shall address Respondent’s contentions that (1) during the 2000

trial, witness Joseph Carson effectively recanted the testimony that he gave at

Owens’ previous trial that led to the convictions at issue in this case, and (2) Carson

has contradicted in other ways the testimony that he gave at Owens’ previous trial

that led to the convictions at issue here. This is Owens’ opportunity to present to the

Court any and all arguments related to the transcripts from the 2000 trial.

         IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: January 7, 2020



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 7, 2020, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764


                                          2
3
